Notice of Pre-AIA  or AIA  Status
 This Office Action is in response to applicants’ amendment filed on 06/22/2022.  Claims 1-10 are pending in the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated groupings of abstract ideas, mathematical concepts in analyzing a flight trajectory of a system with many body force interactions without significantly more. Claim 1 recites a method for constructing a free trajectory of a ballistic missile at a specified launch angle based on a two-body force model, comprising:
step 1: data preprocessing: sequentially computing a body-fixed rectangular coordinate vector R, of a launch point A and a body-fixed rectangular coordinate vector Ry of a target point B, a difference Ag between a geodetic latitude and a geocentric latitude of the launch point A, a horizontal angle © between an AB direction and a north pole direction of the launch point A in a body-fixed coordinate system, and a difference ¢€ between a ratio of a modulus of- the a geocentric radius vector of the launch point A to a modulus of a geocentric radius vector of the target point B and 1;
step 2: setting of an initial state of iterations: assuming that the earth does not rotate and a flight time 7'is zero;

step 3: computing, in the two-body force model, a launch velocity vector ra, of a positive- flying trajectory of a negative-flying trajectory in a True Equator Mean Equinox of Epoch (TEMEE)} coordinate system and a launch velocity vector R, of the positive-flying trajectory or the negative-flying trajectory in the body-fixed coordinate system, a first type of non-singular orbital elements o of the ballistic missile at a launch epoch, and the flight time J. to generate a new flight time T"; and
step 4: letting T = T*, repeating step 3 to iteratively compute the launch velocity vector 7", and the launch velocity vector R, of the ballistic missile, the first type of non-singular orbital elements of the ballistic missile at the launch epoch, a half-range angle and the flight time until |T — T*| is less than a set threshold S, to complete the iterations to finally obtain the launch velocity vector #, and the flight time 7 of the ballistic missile in the two-body force model, and outputting designed parameters, wherein Vp, is a modulus of the launch velocity vector in the body-fixed coordinate system, v, is a modulus of the launch velocity vector in the TEMEE coordinate system, and A is a declination of a launch velocity vector in a target-pointing horizontal coordinate system relative to the target point B in a horizontal plane;
	constructing the free trajectory of the ballistic missile at the specified launch angle based on the two body force model and with desired output designed parameters.

 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:

Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [I] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and

 	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)-(c), (e)—(h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application). Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.” See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217-18. For example, we look to whether the claim: adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional’ in the field (see MPEP § 2106.05(d)); or simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 56.
Alice/Mayo—Step 1 (Abstract Idea) Step 2A-Prongs 1 and 2 identified in the Revised Guidance
Step 2A, Prong One, turning now to the first step of the Alice inquiry:
With the broadest reasonable interpretation of claim 1, the cited features are related to a mathematical model with well-known concepts and understood system model for the many body force model and known implementation system in for constructing a free trajectory of an object like a ballistic missile at a design launching conditions. The mathematical model analyzes coordinate vector, a geodetic and a geocentric latitude of the launch point. The claimed mathematical model analyzes types of non-singular orbital elements and repeating the mathematical model calculation for launch vector and ballistic missile vector with the type of non-singular orbital elements until the flight time is attainable within the two body force model. The cited features are mathematical model based on system model variables and design criteria requirements.
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 487, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, as cited in the claimed invention, the claims do not provide an integration process in order to transform the mathematical model into a real and practical application with real dynamic variables and conditions. The claims do not provide mechanism to analyze flight data in real time for practical and useful dynamic system for real controllable ballistic missile when it launch as claimed. That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
No additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
Alice/Mayo—Step 2 (Inventive Concept) Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, the claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application. The claims assume the mathematical model is performed in a well understood, known and conventional system for the analysis. The claims are nonstatutory subject matter.


Claim 2. cited a method for constructing a free trajectory of a ballistic missile at a specified launch angle considering both a central gravity and a J perturbation of the earth based on a result of a two-body force model, including
step 1: data preprocessing: sequentially computing a body-fixed rectangular coordinate vector Ra of launch point A and a body-fixed rectangular coordinate vector R of a target point B, a difference Aw between a geodetic latitude and a geocentric latitude of the launch point A, a horizontal angle between an AB direction and a north-pole direction of the launch point Ain a body-fixed coordinate system, and a difference between a ratio of a modulus of the geocentric radius vector of the launch point A is a modulus of the geocentric radius vector of the target point B and 1;
step 2: setting of an initial state of iterations: assuming that the earth does not rotate and a flight time is zero;
step 3: computing, in the two-body force model, a launch velocity vector ra, of a positive- flying trajectory or a negative-flying trajectory in a True Equator Mean Equinox of Epoch (TEMEE) coordinate system and a launch velocity vector A, of the positive-flying trajectory or the negative-flying trajectory in the body-fixed coordinate system, a first type of non-singular orbital elements o of the ballistic missile at a launch epoch and the flight time T ’to generate a new flight time T”; and a declination of a launch velocity in a target pointing horizontal coordinate system relative to the target point B in a horizontal plane;
step 4: letting T = T’, repeating step 3 to iteratively compute the launch velocity vector of the ballistic missile, the first type of non-singular orbital elements of the ballistic missile at the launch epoch, a half-range angle and the flight time until [7 - T°] is less than a set threshold Si to complete the iterations to finally obtain the launch velocity vector 7, and the flight time 7 of the ballistic missile in the two-body force model, outputting designed parameters wherein , modulus launch velocity vectors in the body fixed coordinate system, and in the TEMEE system, and a declination of a launch velocity in a target pointing horizontal coordinate system relative to the target point B in a horizontal plane;
 	step 5: constructing the free trajectory of the ballistic missile at the specified launch angle based on taking the launch velocity vector ra and the flight time T obtained by the two- body force model as reference solutions 7, and T° for a differential correction; if a distance [ARBB| between the target point B and a target point B* obtained by a perturbation extrapolation based on the reference solutions is less than a given threshold SR, ending a correction of designed parameters of the ballistic missile and outputting corrected parameters v,, V,, A, T, ¢, wherein Vy is a modulus of the launch velocity vector in the body-fixed coordinate system, v, is a modulus of the launch velocity vector in the TEMEE coordinate system, and A is a declination of a launch velocity vector in a target-pointing horizontal coordinate system relative to the target point B in a horizontal plane; otherwise, proceeding to       
step 7: establishing a constraint equation with a constant launch angle and a differential equation based on a position error propagation of the target point B; computing a launch velocity vector increment AY, and a flight time increment AT, and denoting corrected solutions as F, and T; taking the corrected solutions as reference solutions for a next differential correction by letting 7, = 7,, T° = T and repeating step 5.  The cited features are related to a mathematical model in order to analyze a trajectory of the ballistic system as claimed. The claim does not provide any integration process to control data, apply and implement the control data into a real and practical application.  Claim 2 is nonstatutory subject matter.

 	Claim 3 cited the features of geodetic coordinates transformation, mathematically computing geocentric latitudes, analyzing the angle difference between the geodetic latitude and the geocentric latitude of the launch point, computing a mathematical horizontal angle as in equation 4, computing the difference between the ratio of the modulus of the geocentric radius vector of the launch point A to the modulus of radius of the target point B and 1 as update data. The cited features are related to a data space in the mathematical analysis. It is nonstatutory subject matter for the reason of failing to integrate or transform flight data in the analysis model into a real and practical application.

Claim 4 cited the method wherein step 3 specifically comprises: 4.1: computing coordinate vectors of the launch points, a transformation matrix from the body fixed coordinate system to the TEMEE coordinate system in combination with the flight time, analyzing the half range angle, computing an inclination and aright ascension of an ascending node of an elliptical trajectory, analyzing true argument of latitude of the launch point and the target point on the trajectory orbit, analyzing the launch angle to satisfy conditions, computing the non- singular orbital elements of the ballistic missile at the launch site, computing a launch azimuth in a target pointing horizontal coordinate system . The cited features are related to a mathematical model (concept) in order to derive a flight trajectory from the model analysis. It is nonstatutory subject matter for the reason as set for failing to integrate the model analysis into a real and practical application for the real flight trajectory.
Claim 5 cited verifying and judging the design criteria, computing the declination of the launch velocity vector in the target pointing horizontal coordinate system relative to the target point and output the designed parameters. The claim is nonstatutory subject matter for the reason of failing to integrate the design variables and criteria into a real and practical application.
 	Claim 6 cited the design features and the model for analyzing a target trajectory for the many body force system. The claim cited data perturbation and extrapolation, analyzing the numerical integration to compute eccentric trajectories, computing the gradient and the tensor
of the gravitational potential function, and reconfiguring the design. The cited features are related to a mathematical model to analyze and design the system to design the flight trajectory. It is nonstatutory subject matter for the reason as set.
 	Claims 7-10 cited features related to analyze and compute data for configuring the flight trajectory of the system. The claims required mathematical models for analyzing the trajectory data and configuring the design flight path. The claims are nonstatutory subject matter for the reason as set in the 101 rejection.


Response to Arguments
 	Applicant's arguments filed on 06/22/2022 have been fully considered but they are not persuasive. 
With the broadest reasonable interpretation of claim 1, the cited features are related to 
a mathematical model with well-known concepts and understood system model for the many body force model and known implementation system in for constructing a free trajectory of an object like a ballistic missile at a design launching conditions. The mathematical model analyzes coordinate vector, a geodetic, launch vectors, flying trajectory in the body fixed coordinate system and a geocentric latitude of the launch point. The claimed mathematical model analyzes types of non-singular orbital elements and repeating the mathematical model calculation for launch vector and ballistic missile vector with the type of non-singular orbital elements until the flight time is attainable within the two body force model. The cited features are mathematical model based on system model variables and design criteria requirements.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 487, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).

 Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance, as cited in the claimed invention, the claims do not provide an integration process in order to transform the mathematical model into a real and practical application with real dynamic variables and conditions. The claims do not provide mechanism to convert the computation model data into a real and practical solution for the real trajectory  flight data in real time for practical and useful flight system for real controllable ballistic missile as claimed. That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
No additional element (or combination of elements) recited in claim 1 that integrate the 
judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
Alice/Mayo—Step 2 (Inventive Concept) Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, the claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application. The claims assume the mathematical model is performed in a well understood, known and conventional system for the analysis. The claims are non-statutory subject matter.
	Applicants’ argument the step of constructing the free trajectory of the ballistic missile at the specified launch angle based on the two body force model with the outputted designed parameters is a practical solution.  The cited feature is related to a mathematical model for launching a ballistic missile.  The launching model includes the launch angle based on the two body force model with the designed parameters.  This feature does not provide any real and practical solution more than the constructed free trajectory of the missile.  The model requires repetitive iteration for the launch vector and the flight time as cited in step 4.  Thus, the claimed analysis model is a mathematical model for the trajectory calculation.  It is non-statutory subject matter for the reasons as set. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147